Title: 29th.
From: Adams, John Quincy
To: 


       I began to give over all hopes of receiving any Letters from my Sister by the last Vessels, but this morning while we were at Breakfast A large packet came in from Boston; inclosing me a very long Letter, with the account untill the 15th. of August. The pleasure I received was enhanced, by having it when it was unexpected. But it has not satisfied me, upon one subject, which gives me still a great deal of anxiety. Doubts, hopes, and fears alternately rise in my Breast, and I know not what to Conclude. The subject is of great importance to me, as it regards the happiness of a Sister, for whom I have the tenderest and sincerest affection. Between 12 and 1 I went down to Mr. White’s, and read my Letter to the Ladies. Stay’d and dined there. Spent part of the afternoon with Mr. Thaxter: he gave me a piece of information which surprised me very much, but which I sincerely hope to be true. Nancy came home, this Evening. I have been endeavouring for some time past, to climb, up some steps upon the hill of the muses but, Boileau says with great truth
       
        C’est en vain qu’au Parnasse un téméraire auteur
        Pense de l’art des vers atteindre la hauteur
        S’il n’a reçu du ciel, l’influence secrete,
        Si son astre en naissant ne l’a formé Poete.
       
       The hill I fear is by far too slippery for me.
      